MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018 ME 148 
Docket:	      Lin-18-72	
Submitted	
  On	Briefs:	 September	26,	2018	
Decided:	     November	8,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                            IN	RE	CHILD	OF	MATTHEW	R.	
	
	
PER	CURIAM	

       [¶1]	 	 Matthew	 R.	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Wiscasset,	Raimondi,	J.)	terminating	his	parental	rights	to	his	son.		He	argues	

that	the	court	erred	and	abused	its	discretion	in	finding	that	he	was	unwilling	

or	unable	to	protect	the	child	from	jeopardy	and	that	those	circumstances	were	

unlikely	to	change	within	a	time	reasonably	calculated	to	meet	the	child’s	needs	

and	in	finding	that	termination	of	the	father’s	parental	rights	was	in	the	child’s	

best	interest.		See	22	M.R.S.	§	4055(1)(B)(2)(a),	(b)(i)	(2017).		We	affirm	the	

judgment.	

       [¶2]		In	August	2016,	while	the	child	was	residing	with	a	family	member	

pursuant	 to	 a	 safety	 plan	 between	 the	 Department	 of	 Health	 and	 Human	

Services	 and	 the	 child’s	 parents,	 the	 Department	 filed	 a	 petition	 for	 a	 child	

protection	 order.	 	 The	 petition	 alleged	 that	 the	 mother	 had	 a	 significant	

substance	 abuse	 problem	 with	 related	 periods	 of	 incarceration	 and	 that	 the	
2	


father	was	unable	to	maintain	a	safe,	clean	home	unaffected	by	the	mother’s	

drug	abuse.		On	November	3,	2016,	the	court	entered	an	agreed-upon	jeopardy	

order	 with	 respect	 to	 each	 parent.	 	 Jeopardy	 as	 to	 the	 father	 arose	 from	 the	

father’s	failure	to	protect	the	child	from	being	exposed	to	risks	resulting	from	

the	 mother’s	 drug	 abuse,	 including	 an	 unsanitary	 home	 visited	 by	 unsafe	

people.	 	 Jeopardy	 was	 also	 based	 on	 the	 father’s	 inability	 to	 exercise	

independent	 judgment,	 separate	 from	 the	 mother,	 to	 protect	 the	 child.	 	 The	

court	placed	the	child	in	the	Department’s	custody	and	maintained	the	kinship	

placement.			

      [¶3]	 	 By	 August	 2017,	 the	 mother	 had	 been	 incarcerated	 for	 violating	

probation	 and	 conditions	 of	 house	 arrest,	 and	 the	 Department	 petitioned	 to	

terminate	both	parents’	parental	rights.		The	petition	alleged	that	the	mother	

had	 proved	 unable	 to	 stop	 using	 drugs	 and	 that	 the	 father,	 who	 would	 not	

separate	from	the	mother,	was	unrealistically	confident	that	she	would	recover	

from	her	addiction	and	that	she	could	be	trusted	with	the	child’s	care.			

      [¶4]		The	termination	hearing	was	held	over	the	course	of	three	days—

December	 5,	 18,	 and	 19,	 2017.	 	 The	 court	 then,	 upon	 the	 mother’s	 consent,	

entered	a	judgment	terminating	the	mother’s	parental	rights.		After	considering	

all	of	the	evidence	presented,	the	court	carefully	considered	the	facts	weighing	
                                                                                        3	


against	termination	and	those	weighing	in	favor	of	termination	and	found,	by	

clear	 and	 convincing	 evidence,	 the	 following	 facts	 with	 respect	 to	 the	 father.		

See	In	re	Children	of	Melissa	F.,	2018 ME 110,	¶	11,	191 A.3d 348.	

      	       There	 are	 a	 number	 of	 factors	 that	 would	 support	 the	
      conclusion	 that	 termination	 is	 not	 appropriate	 in	 this	 case.	 	 [The	
      father]	 does	 not	 have	 a	 problem	 with	 substance	 abuse.	 	 He	 has	
      consistently	held	down	a	full-time	job	.	.	.	for	more	than	5	years.		He	
      has	facially	complied	with	some	of	the	Department’s	requirements.		
      He	has	obtained	safe	and	appropriate	housing.		He	did	participate	
      in	a	CODE	[court	ordered	diagnostic]	evaluation.		He	has	attended	
      counseling.	 	 He	 has	 visited	 regularly	 and	 consistently	 with	 [the	
      child].	 	 He	 has	 met	 and	 co-operated	 with	 the	 Department’s	
      caseworker.	 	 The	 CODE	 evaluator	 .	 .	 .	 makes	 it	 clear	 that	 lack	 of	
      intelligence	and	capacity	to	parent	is	not	an	issue	here.		[The	father]	
      and	[the	child]	have	a	bond	with	each	other.		There	is	no	question	
      that	 [the	 father]	 cares	 about	 [the	 child].	 	 All	 those	 factors	 weigh	
      against	termination.	
      	
      	       The	factors	that	support	termination	 are	clearly	laid	out	 in	
      the	Guardian’s	final	summary:	
      	
              [The	 father]	 has	 a	 problematic	 co-dependent	 relationship	
              with	 [the	 mother]	 that	 has	 spanned	 over	 numerous	
              long-term	 incarcerations	 and	 continued	 drug	 use.	 	 His	
              unyielding	 loyalty	 to	 [the	 mother]	 comes	 at	 the	 price	 of	
              jeopardizing	 [the	 child]’s	 safety.	 	 [The	 father]’s	 inability	
              and/or	refusal	to	recognize	the	extent	of	[the	mother]’s	drug	
              use	and	take	proactive	measures	to	protect	[the	child]	from	
              the	 risk	 [the	 mother]’s	 substance	 abuse	 poses	 has	 caused	
              [the	father]	to	be	an	unsafe	caregiver	for	[the	child].		The	only	
              reason	 [the	 father]	 is	 safely	 able	 to	 have	 unsupervised	
              visitation	 with	 [the	 child]	 now	 is	 because	 [the	 mother]	 is	
              incarcerated	and	[the	child]	is	not	at	risk	of	being	exposed	to	
              her	substance	abuse	or	the	effects	thereof.			
      	
4	


     	      It	 is	 difficult	 for	 the	 court	 to	 reconcile	 [the	 father]’s	
     intelligence	level	and	capacity	to	parent	with	[the	child]’s	condition	
     and	 the	 conditions	 in	 which	 [the	 child]	 was	 living	 when	 he	 came	
     into	care.		As	the	Guardian	noted	in	her	report	dated	[August]	2016:	
     “At	almost	5	years	old,	[the	child	has	significant	speech	delays].”		At	
     the	 home	 visit	 immediately	 preceding	 the	 filing	 of	 the	 petition,	
     there	was	a	loaded	syringe	within	[the	child]’s	reach	on	the	porch.		
     The	home	was	filthy	with	trash	and	feces	on	the	floor.		Even	during	
     the	pendency	of	this	case	unsanitary	conditions	persisted	until	the	
     home	 was	 foreclosed	 upon	 and	 [the	 mother]	 went	 to	 jail.	 	 [The	
     mother]	was	in	jail	for	two	years	after	[the	child]’s	birth.		During	
     that	time	[the	father]	was	responsible	for	[the	child]’s	care.		[The	
     child]’s	condition	as	of	the	filing	of	the	Department’s	petition	is	the	
     most	compelling	evidence	as	to	the	care	and	quality	of	parenting	
     provided	by	both	[the	father]	and	[the	mother].			
     	
     	      The	 question	 presented	 to	 the	 court	 is	 how	 a	 competent,	
     caring	parent	could	allow	these	things	to	happen,	and	if	anything	
     has	 changed	 such	 that	 [the	 child]	 would	 be	 safe	 in	 [the	 father]’s	
     care	in	the	future.	
     	
     	      [The	 father]’s	 updated	 reunification	 plan	 as	 of	 [May	 2017]	
     provided	that,	among	other	things:	
     	
         •	 He	was	to	attend	Al-Anon	meetings;	
         	
         •	 Demonstrate	that	he	is	able	to	make	independent	judgments	
             in	the	best	interest	of	[the	child];	
         	
         •	 Know	 who	 the	 people	 are	 that	 are	 around	 [the	 child]	 and	
             who	associates	with	[the	mother];	
         	
         •	 Be	involved	in	[the	child]’s	pediatrician,	dental,	eye	doctor	
             and	Early	Headstart	appointments	and	follow	through	with	
             [the	child]’s	provider’s	recommendations;	and	
         	
                                                                                5	


    •	 Make	 a	 plan	 in	 the	 event	 that	 [the	 mother]	 relapses	 or	
       associates	with	people	who	are	known	to	use	drugs	and/	or	
       have	criminal	involvement.			
	
	      [The	father]	never	attended	Al-Anon	meetings.		These	were	
particularly	recommended	to	assist	him	in	dealing	with	his	issues	
of	 co-dependency	 with	 respect	 to	 [the	 mother].	 	 He	 did	 go	 to	
counseling,	but	both	his	counselors	were	of	the	opinion	that	he	was	
not	 engaged	 in	 the	 counseling	 or	 motivated	 to	 change.	 	 He	 was	
attending	 because	 the	 Department	 made	 it	 a	 requirement	 for	
reunification.			
	
	      [The	 father]	 has	 not	 demonstrated	 that	 he	 is	 able	 to	 make	
independent	judgments	in	the	best	interest	of	[the	child].		He	lost	
unsupervised	 visitation	 with	 [the	 child]	 because	 he	 allowed	 [the	
mother]	to	have	unsupervised	contact	with	[the	child]	in	violation	
of	DHHS	restrictions.	.	.	.		
	
	      .	.	.	.	
	
	      [The	 father]	 is	 not	 a	 bad	 man.	 	 He	 would	 not	 intentionally	
expend	 energy	 to	 commit	 a	 bad	 act	 or	 to	 harm	 someone.	 	 [The	
father]	lives	life	in	survival	mode.		Life	 happens	to	him.		He	does	
what	he	can	to	meet	his	basic	needs.		He	has	support	from	his	family	
members	 who	 step	 in	 to	 help—if	 they	 can—in	 the	 event	 of	
catastrophe.	 	 [The	 father]	 does	 not	 appear	 to	 have	 the	 insight	 or	
emotional	energy	to	care	for	others	or	to	understand	the	needs	of	
others.	 	 He	 addresses	 [the	 mother]’s	 needs	 because	 she	 insists	
upon	it.		Otherwise,	[the	father]	does	what	he	has	to	do	to	get	by	as	
best	he	can.		He	works.		He	cares	for	[the	child]	in	his	way,	but	has	
no	understanding	of	[the	child]’s	needs,	and,	therefore,	no	concept	
of	how	to	meet	them.			
	
	      [The	father]’s	most	recent	counselor	testified	at	hearing	that	
one	 of	 [the	 father]’s	 positive	 qualities	 was	 steadfastness	 and	
loyalty.		He	has	been	consistently	loyal	to	[the	mother].		When	[the	
mother]	is	in	his	life,	[the	mother]	and	her	needs	are	the	focus	of	
his	 attention.	 	 The	 irony	 of	 this	 is	 that	 [the	 father]’s	 loyalty,	
6	


      dependence	and	deference	to	[the	mother]	causes	him	to	be	blind	
      to	the	safety	issues	caused	by	her	substance	abuse.		[The	child]	has	
      been	put	at	risk	as	a	result.		[The	father]’s	focus	on	survival	and	on	
      [the	mother]’s	needs	has	left	no	room	for	understanding	or	insight	
      with	respect	to	[the	child]’s	needs.		Nothing	about	this	has	changed	
      during	 the	 pendency	 of	 this	 case.	 	 [The	 father]’s	 continued	
      dependence	on	[the	mother]	and	lack	of	insight	compels	the	finding	
      that	 [the	 child]	 would	 continue	 to	 be	 at	 risk	 if	 returned	 to	 [the	
      father]’s	care.			
      	
             .	.	.	.	
      	
      	      Therefore,	 based	 on	 the	 foregoing,	 the	 court	 finds	 by	 clear	
      and	convincing	evidence	that	[the	father]	is	unwilling	or	unable	to	
      protect	 [the	 child]	 from	 jeopardy	 and	 these	 circumstances	 are	
      unlikely	to	change	within	a	time	which	is	reasonably	calculated	to	
      meet	[the	child]’s	needs.	
      	
      	      The	court	also	finds	that	it	is	in	[the	child]’s	best	interest	to	
      terminate	the	parental	rights	of	[the	father].	.	.	.	
      	
      	      .	.	.	.	
      	
             .	 .	 .	 .	 [The	 child]	 .	 .	 .	 is	 doing	 very	 well	 [in	 his	 current	
      placement],	and	thriving	in	his	environment.		When	he	first	came	
      to	 [the	 placement],	 he	 .	 .	 .	 had	 significant	 .	 .	 .	 delays.	 	 He	 is	 now	
      developmentally	 on	 target	 and	 his	 [abilities]	 ha[ve]	 improved	
      immeasurably.	 .	 .	 .	 [H]e	 has	 received	 all	 the	 medical,	 educational	
      and	 special	 services	 he	 needs	 to	 address	 the	 issues	 that	 existed	
      when	he	came	into	care.			
      	
	     [¶5]		The	father	timely	appealed	from	the	judgment.		See	22	M.R.S.	§	4006	

(2017);	M.R.	App.	P.	2A(a),	2B(c)(1).			

	     [¶6]	 	 Based	 on	 these	 facts,	 which	 have	 strong	 evidentiary	 support,	 the	

court	did	not	err	in	finding	that,	despite	his	efforts	to	comply	with	the	services	
                                                                                    7	


arranged	 by	 the	 Department,	 the	 father	 remains	 unable	 to	 understand	 the	

child’s	 needs	 and	 protect	 him	 from	 the	 jeopardy	 presented	 by	 the	 mother’s	

substance	abuse	and	related	conduct	within	a	time	that	is	reasonably	calculated	

to	meet	the	child’s	needs.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i);	In	re	Thomas	D.,	

2004 ME 104,	¶	21,	854 A.2d 195.		The	father	argues	that	he	was	placed	in	an	

untenable	position	because	to	retain	his	parental	rights	to	the	child	he	would	

have	to	implicate	the	mother	in	criminal	conduct	and	break	off	contact	with	her	

while	she	was	in	prison	and	expecting	their	second	child.		The	findings	of	the	

court	were,	however,	properly	focused	on	the	needs	of	the	child	as	required	by	

statute.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i).		The	court	found,	with	evidentiary	

support,	 that	 the	 father	 understood	 and	 responded	 to	 the	 mother’s	 clearly	

articulated	 wishes	 but	 did	 not	 understand	 the	 child’s	 needs	 and	 could	 not	

prioritize	 them—a	 circumstance	 that	 was	 not	 likely	 to	 change	 within	 a	 time	

reasonably	calculated	to	meet	the	child’s	needs.		See	id.			

	     [¶7]		Nor	did	the	court	err	or	abuse	its	discretion	in	determining	that	the	

termination	of	the	father’s	parental	rights	was	in	the	child’s	best	interest.		See	

22	M.R.S.	 §	4055(1)(B)(2)(a);	 In	 re	 Thomas	 H.,	 2005 ME 123,	 ¶¶	 16-17,	

889 A.2d 297.		The	court’s	determination	is	fully	supported	by	its	findings	that	

the	 child	 needs	 nothing	 short	 of	 permanency	 as	 he	 recovers	 from	 a	 young	
8	


childhood	during	which	the	parents	exposed	him	to	damaging	instability	and	

living	conditions	that	did	not	meet	his	developmental	needs.1			

         The	entry	is:	

                            Judgment	affirmed.	

	        	        	         	    	       	

Kristina	Dougherty,	Esq.,	Wise	Old	Law,	LLC,	Portland,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen.,	Office	
of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Wiscasset	District	Court	docket	number	PC-2016-8	
FOR	CLERK	REFERENCE	ONLY	
	
	
	




     1		The	child	was	so	badly	deprived	of	love	and	support	in	his	early	years	with	both	parents	that	he	

was	unable	to	speak	in	clear	words	when	he	was	five	years	old.		He	has	made	rapid	and	remarkable	
progress	since	being	placed	away	from	his	parents.